 Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 1 of 8 PageID# 28
                                                                                             RLED
                                                                                         iMnPEN COURT
                                                                              w
                                                                              I
                                                                                      $0)'19 2020
                                                                              i
                   IN THE UNITED STATES DISTRICT COURT FOR                   triti
                              EASTERN DISTRICT OF VIRGINIA
                                                                                  '"^LERK U.S. DISTRICT CUUhf
                                                                                                   VIRGINIA     ._J

                                        Alexandria Division



UNITED STATES OF AMERICA


                                                              No. 1:20-CR-^V

DANIEL TYLER WALKER,


                Defendant.



                                   STATEMENT OF FACTS

         The United States and the defendant, DANIEL TYLER WALKER ("WALKER"),

stipulate that the allegations in the Criminal Information and the following facts are true and

correct. The parties further stipulate that had the matter gone to trial, the United States would have

proven the allegations in the Criminal Information and the following facts beyond a reasonable

doubt.



  I.     Introduction


         1.     From in or around 2015 to in or around 2017, WALKER worked as a medical sales

specialist for Pharmaceutical Company A, which is headquartered in the Eastern District of

Virginia.     WALKER was responsible for marketing a naloxone auto-injector device that

Pharmaceutical Company A developed and used for the treatment of opioid emergencies. This

naloxone auto-injector device was marketed to health care providers, pharmacies, and individuals.

In or around February 2016, Pharmaceutical Company A raised the price of this naloxone auto-

injector device to over $3,000 per unit, which included two(2)auto-injectors and a training device.

         2.     Royal Care Pharmacy ("Royal Care") was located in Fairfax, Virginia, within the

Eastern District of Virginia. Royal Care was owned and operated by MOHAMED ABDALLA


                                                  1
  Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 2 of 8 PageID# 29




("ABDALLA"),a pharmacist licensed in the Commonwealth of Virginia since in or around May

2008. Royal Care filled prescriptions for patients' medications provided through various sources.

ABDALLA further used Royal Care to conduct business on behalf of MEDEX Health Group

("MEDEX").

       3.      Millennium Pharmacy ("Millennium") was located in Falls Church, Virginia,

within the Eastem District of Virginia. Millennium was owned by ABDALLA and S.H. S.H. is

a physician licensed in the Commonwealth of Virginia since in or around April 1999. Millennium

filled prescriptions for patients' medications provided through various sources.

       4.      Pharmacy at Great Falls("Great Falls") was located in Great Falls, Virginia, within

the Eastem District of Virginia. Great Falls was owned in name by L.V., the parent-in-law of

ABDALLA. L.V. was listed as the owner of Great Falls to conceal ABDALLA's operating role

in the pharmacy.

       5.      In or around March 2019, the Virginia Board of Pharmacy ("VBP") cited Great

Falls for having "...labels for prescriptions that were dispensed from Royal Care Pharmacy [but]

did not contain information identifying all pharmacies involved in the filling and dispensing ofthe

prescription." The VBP further claimed that Great Falls was not operating out of the location for

which it held a permit. Instead, it was operating out ofRoyal Care's permitted space without filing

an application with the VBP to change its location.

       6.      MOHAMMED TARIQ AMIN ("AMIN")is a licensed pharmacy technician in the

Commonwealth of Virginia since in or around March 2007. From on or about November 20,2014,

to on or about November 7, 2018, AMIN served as Royal Care's general manager and was

responsible for overseeing, controlling, and managing the day-to-day operations ofthe pharmacy.

       7.      Medicare, Virginia Medicaid, and Maryland Medicaid, and TRICARE ("Tricare")
 Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 3 of 8 PageID# 30




are federal health care programs funded directly, in whole or in part, by the United States

Government, or a state health care program, as defined by Title 42, United States Code, Section

1320a-7b(f). Medicare, Virginia Medicaid, Maryland Medicaid,and Tricare are also federal health

care programs as defined by Title 18, United States Code, Section 24(b).

 II.   Criminal Conduct


The Conspiracy to Violate the Anti-Kickback Statute

       8.      From at least in or around August 2016 and continuing until at least in or around

February 2018, in the Eastern District of Virginia and elsewhere, WALKER knowingly and

willfully did combine, conspire, confederate and agree with ABDALLA,AMIN,and others,

known and unknown,to commit the following offense against the United States, that is, the

violation of Title 42, United States Code, Section 1320a-7b(b)(l)(A), by knowingly and willfully

offering and paying remuneration, including kickbacks and bribes, directly and indirectly,

overtly and covertly, in cash and in kind to induce WALKER to direct health care providers and

other individuals to refer patients to and fill prescriptions through Royal Care for the furnishing

of items and services for which payment may be made in whole or in part under. Medicare,

Virginia Medicaid, and Maryland Medicaid, federal health care programs.

       9.      More specifically, during the conspiracy, WALKER and his conspirators,

including AMIN and ABDALLA,caused kickbacks to be paid to WALKER in exchange for

referring and directing health care providers and other individuals to have prescriptions for

certain drugs, namely this naloxone auto-injector device, filled through Royal Care and disguised

the kickbacks using various means.
 Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 4 of 8 PageID# 31




         10.   On or about August 2016, WALKER and his conspirators entered into an

agreement whereby Royal Care would compensate WALKER 25 percent of all net sales of every

prescription ofthis naloxone auto-injector device directed to and filled by Royal Care,

         11.   For example, in or around August 2017, several ofthe impacted federal health

care programs, namely. Medicare, Virginia Medicaid, and Maryland Medicaid paid Royal Care

approximately $813,810.98 for 148 prescriptions for this naloxone auto-injector device. On or

about September 14,2017, a deposit for $52,847.82 from MEDEX posted to WALKER'S bank

account with a transaction memo titled "August." August referred to kickback payments related

to this naloxone auto-injector device for August 2017.

         12.   During the life ofthe conspiracy,from on or about August 1,2016, through on or

about February 28,2018, ongoing audits by prescription benefit managers prevented Royal Care

from processing prescriptions for this naloxone auto-injector device. As a result ofthis

impediment, ABDALLA and his conspirators diverted prescriptions to Millennium and Great

Falls.


         13.   During the conspiracy,from on or about August 1, 2016,through on or about

February 28,2018, Royal Care, Millennium, and Great Falls received payments ofabout

$9,928,261.62 from Medicare, Virginia Medicaid, Maryland Medicaid, and Tricare for claims

submitted for prescriptions for this naloxone auto-injector device as a result of prescriptions

directed to Royal Care pursuant to the kickback relationship with WALKER. During this period.

Royal Care, Millennium, and Great Falls were paid as if they dispensed 2,319 dual pack boxes of

this naloxone auto-injector device. The average retail cost ofthis naloxone auto-injector device

during this time was $3,762.65. Thus, Royal Care, Millennium, and Great Falls profited

approximately $1,202,676.27 from these prescriptions for this naloxone auto-injector device.
 Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 5 of 8 PageID# 32




       14.     From on or about August 1, 2016,through on or about February 28, 2018,

ABDALLA and his conspirators received payments of approximately $6,880,300.96 from

Medicare, $1,157,777.54 from Tricare, $296,511.56 from Virginia Medicaid, and $1,593,671.56

from Maryland Medicaid for claims submitted to federal health benefit programs for

prescriptions for this naloxone auto-injector device as a result of the kickback relationship with

WALKER.


       15.     During the conspiracy, WALKER understood that prescriptions he directed others

to fill through Royal Care would be submitted to and paid by federal health care benefit

programs. On March 15,2019, WALKER was interviewed by law enforcement and admitted

that he knew the 25 percent of net sales of all prescriptions for this naloxone auto-injector device

that he received as a result ofthe prescriptions, directed to and filled by Royal Care pursuant to

the kickback arrangement, would include payments made to Royal Care from federal health care

plans or programs, including Medicare, Virginia Medicaid, Maryland Medicaid, and Tricare.

        16.    WALKER received at least $573,558 from ABDALLA through MEDEX bank

accounts in exchange for prescriptions for this naloxone auto-injector device filled by Royal

Care. In addition,from in or around October 2017 through in or around September 2018,

ABDALLA made payments of approximately $132,347 through AMIN's company. Innovative

Pharmacy Solutions LLC,to WALKER in exchange for prescriptions for this naloxone auto-

injector device filled by Royal Care. WALKER received at least $98,232 ofthese payments from

AMIN.


        17.    While the conspiracy was ongoing. Pharmaceutical Company A, WALKER'S

employer, pursued an internal investigation of WALKER's relationship with Royal Care,

including investigating whether WALKER was directing other sales representatives to send
 Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 6 of 8 PageID# 33




business to a specific pharmacy, manipulating prescription timing for self-benefit, and engaging

in communications that may imply a kickback relationship between WALKER and Royal Care.

       18.     During Pharmaceutical Company A's internal investigation, WALKER falsely

denied the existence ofa kickback relationship with Royal Care even though at the time,

WALKER knew a kickback arrangement did in fact exist. Despite WALKER'S denials, on

February 3, 2017, Pharmaceutical Company A issued WALKER a final waming not to engage in

conduct or "[cjommunications that could imply a kickback" to healthcare providers and not to

direct "other representatives to send business to a specific pharmacy." Furthermore,

Pharmaceutical Company A directed WALKER to re-read and certify acknowledgement and

understanding ofPharmaceutical Company A's healthcare compliance program. The

compliance program included training on the federal Anti-kickback statute as well as settlements

for "kickbacks to physicians to induce them to prescribe company's drug products."

       19.     Notwithstanding the internal investigation and additional training, WALKER

continued to receive payments from ABDALLA and AMIN in exchange for prescriptions for

this naloxone auto-injector device filled by Royal Care and reimbursed by federal health care

programs through in or around February 2018.

       20.     On or around June 4,2018, WALKER sent AMIN a text message demanding

payment of$45,000, in kickbacks that Royal Care owed to WALKER from December 2017.

III.   Conclusion


       21.     The acts described above were done willfully and knowingly and with specific

intent to violate the law, and not by accident, mistake, inadvertence, or other reason.
 Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 7 of 8 PageID# 34




       22.     This Statement of Facts does not contain each and every fact known to WALKER

and to the United States concerning WALKER'S involvement in the conspiracy set forth in the

plea agreement and this statement offacts.

       23.     This Statement of Facts shall be admissible as a knowing and voluntary

confession in any proceeding against WALKER regardless of whether the plea agreement is

present to or accepted by the Court. Moreover, WALKER waives any rights that he may have

under Fed. R. Grim. P. 11(f), Fed. R. Evid. 401,the United States Constitution, and any federal

statute or rule in objecting to the admissibility ofthe Statement of Facts in any such proceeding.




                                      Respectfully submitted,
                                      G.Zachary Terwilliger
                                      United States Attorney


                              By:
                                       imar K. Walker
                                      Monika Moore
                                      Assistant United States Attorneys
   Case 1:20-cr-00234-CMH Document 7 Filed 09/29/20 Page 8 of 8 PageID# 35




       After consulting with my attorney and pursuant to the plea agreement entered into this

day between the defendant, DANIEL TYLER WALKER,and the United States, I hereby

stipulate the above Statement ofFacts is true and accurate, and that had the matter proceeded to

trial, the United States would have proved the same beyond a reasonable doubt.




                                                         XER WALKER
                                             Defendant




       I am David Barger, the defendant's attorney. I have carefully reviewed the above

Statement ofFacts with him. To my knowledge, his decision to stipulate to these facts is an

informed and volimtary one.



                                              Oag- h
                                             David Barger, Esquire
                                             Counsel for Defendant, Daniel Tyler Walker
